Case 0:18-cv-62697-RS Document 13-2 Entered on FLSD Docket 01/31/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 0:18-CV-62697-FAM

  SATARA N. MONROE,

          Plaintiff,

  v.

  WELLS FARGO BANK, N.A.,

        Defendant.
  ___________________________________/

                     [PROPOSED] ORDER GRANTING PLAINTIFF’S
               MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

          THIS CAUSE having come before the Court on the Plaintiff’s [D.E. 13] Motion for Leave

  to File Second Amended Complaint, and the Court having been advised in the premises, it is hereby

  ORDERED AND ADJUDGED:

          1.     Plaintiff’s Motion for Leave to Amend Complaint [D.E. 13] is hereby GRANTED;

          2.     Plaintiff shall separately electronically file her Second Amended Complaint;

          3.     Defendant’s Motion to Dismiss [D.E. 10] is hereby DENIED as moot.

       DONE AND ORDERED in Chambers at Miami, Florida this ___ day of February 2019.



                                                       ___________________________
                                                       The Honorable Federico A. Moreno
                                                       United States District Judge

  Copies provided to:
  All Counsel of Record
